Title: To James Madison from L. Dow, 21 December 1808
From: Dow, L.
To: Madison, James



Hond: Sir
Frankford Kentucky Dec 21st. 1808

Eseeming Civil Goverment the order of Providence you will please to excuse my presumtion in transmitting the following for Consideration as every true Citizen is and ought to feel himself interested Considering the present state of our Country &c
Shot Cast Hollow & filled with treble proof powder with a Brass or Steel Fuze screwed projecting inward drawing a two thirds across the Center
drawing
with proper a Composition for a slow Match &c
The above lodging in the Timber of an Enemy’s ship &c what execution woud the explosion do from the Gun-Boats?
May Divine Wisdon Guide our Rulers & preserve our Country & attend you in all your administration is the Prayer of your sincere obedient


L DowP S  Please to keep me in oblivion